Citation Nr: 0402641	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran had recognized guerrilla service from 
February 1945 to July 1945.

3.  The veteran died in November 1970 at age 53; cause of 
death was pulmonary tuberculosis.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime and he did not have a claim for 
service connection pending at the time of his death.

5.  The medical evidence does not demonstrate that the 
veteran had any disability at the time of his death, which 
was causally or etiologically related to the veteran's 
military service.


CONCLUSION OF LAW

The illness or injury that caused the veteran's death was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As a preliminary matter, the Board notes the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
August 2002 rating decision and the December 2002 Statement 
of the Case, the RO provided the appellant with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate her claim.  The RO 
sent a letter to the appellant dated in May 2002 that advised 
her of what the responsibilities of the VA and the claimant 
are in developing the record.  See  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In regard to processing deadlines, 
the RO advised the appellant to send all requested 
information or evidence in support of her claim within a 60-
day period and further advised that if the information or 
evidence was not received within that time, the claim would 
decided based only on the evidence already in the claims file 
and any VA examinations or medical opinions.  The RO also 
explained that if information or evidence was received within 
one year from the date of the letter and benefits were 
granted, VA might be able to pay benefits from the date the 
claim was received, but if received after one year, VA could 
only pay from the date the evidence was received.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.  The RO has obtained all 
evidence the appellant identified as available.  Accordingly, 
the Board finds that VA has fulfilled its duties to notify 
and assist the appellant in this matter.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and active tuberculosis becomes manifest 
to a degree of 10 percent or more within three years from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2003).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2003).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

Service medical records reflect the veteran underwent a 
physical examination in July 1945.  The examination report 
indicates the lungs, including x-ray, if made, were "ok."  
No defects were noted.  The veteran signed a sworn Affidavit 
for Philippine Army Personnel in September 1947.  He 
disclosed he incurred no wounds or illnesses from 8 December 
1941 to the date of return to military control.

A Report of Radio logic Examination from F-C Clinic, dated in 
February 1969, indicates a chest x-ray of the veteran was 
interpreted to show bronchitis.

The Adjutant General, U.S. Army, verified in November 1970 
that the veteran had service in the Recognized Guerrilla 
Services with "D" Company, 6 Infantry Regiment, Pumping 
Military District, ECLGA from February 1945 to July 1945.  
The date of recognition of the veteran's unit is in February 
1945.

The Local Civil Registrar of the Municipality of Prozac, 
Pumping, the Republic of Philippines certified in December 
1970 that information regarding the veteran's death is kept 
in the Register of Deaths at their office.  The register 
indicates the veteran died in November 1970 at age 53 from 
P.T.B. (pulmonary tuberculosis).

The Office of the Adjutant General, General Headquarters, 
Armed Forces of the Philippines, certified in June 2001 that 
the veteran joined ECLGA Squadron, 6 Regiment in September 
1942 and was processed and discharged in July 1945.  His unit 
is listed as D Company, 6 Regiment, ECLGA, recognized in 
February 1945.

V.M. Medical Center indicated by letter in October 2002 that 
it had no records on file for the veteran.


II.  Analysis

The appellant contends that the veteran first joined the 
service in September 1942.  In regard to her contention, the 
Board notes initially that the term of the veteran's service 
has no legal consequence on the merits of her claim for 
entitlement to service connection for the veteran's cause of 
death.  Acceptable evidence of qualifying service, which 
establishes basic eligibility for VA benefits, is of record.  
38 C.F.R. §§ 3.1, 3.8, 3.203 (2003).  Persons who served in 
the Commonwealth Army of the Philippines are included for 
compensation, dependency and indemnity compensation, and 
burial allowance, from and after the dates and hours, 
respectively, when they were called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Review of the record indicates that neither the veteran nor 
the appellant submitted acceptable evidence of recognizable 
service, such as a DD Form 214, a Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge.  Accordingly, the RO requested verification of 
service from National Personnel Records Center (NPRC).  The 
record reveals the U.S. Army officials verified the veteran 
does have service from February 1945, which is when U.S. 
Armed Forces recognized his unit.  The date of his unit's 
recognition is also reflected in the certification from the 
Adjutant General of Philippine Armed Forces.  The appellant's 
disagreement with the service dates appears to stem from the 
date the veteran's unit received recognition from the U.S. 
Armed Forces.  The VA does not have authority to alter dates 
of unit recognition.  See Duro v. Derwinski, 2 Vet. App. 530 
(1992) (Service department findings as to the fact of service 
with the U.S. Armed Forces are made binding upon VA for 
purposes of establishing entitlement to benefits.)  
Accordingly, the Board finds the veteran has verified service 
from February 1945 to July 1945.  

Review of the record in this matter indicates that service 
connection for cause of the veteran's death is not warranted 
in this case.  The Court has held that, in order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of a service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  In cases of service connection 
for the cause of death of the veteran, the first requirement 
of a current disability will always have been met, the 
current disability being the condition that caused the 
veteran to die; however, the last two requirements for a 
service-connected claim must be supported by the record.  See 
Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  

In this case there is no competent evidence of record that 
the veteran incurred pulmonary tuberculosis in service or 
showed persistent symptoms of the disease in service.  The 
evidence demonstrates that the veteran's respiratory system 
was without defect when he underwent physical examination in 
July 1945, the month he separated from service.  There is no 
competent evidence to show that the veteran had active 
tuberculosis within three years from his discharge from 
active service.  The first evidence of a respiratory disorder 
arises from an x-ray report from 1969, approximately 24 years 
after the veteran left the service.  Moreover, the diagnosis 
at that time is for bronchitis, not pulmonary tuberculosis.  
The preponderance of the evidence fails to show an in-service 
incurrence of pulmonary tuberculosis or incurrence within 
three years of discharge, which can be linked to the 
veteran's cause of death.  The evidence is overwhelmingly 
against the claim; therefore, reasonable doubt is not for 
application.  38 C.F.R. § 3.102.  Accordingly, the Board 
finds that service connection for cause of the veteran's 
death is not warranted.


ORDER

Service connection for cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



